Citation Nr: 0816100	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left shin disability. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to July 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for a left shin disability.

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in June 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  In July 2007, the veteran submitted 
additional evidence in support of his claim to the RO.  The 
veteran submitted a waiver to the Board and waived his right 
to have the RO consider the additional evidence.  38 C.F.R. § 
20.1304(c).

In September 2007, the Board remanded the matter to obtain 
additional evidence.  The case has been returned for further 
appellate review.


FINDING OF FACT

Competent evidence of a nexus between a left shin disability 
and service is not of record.


CONCLUSION OF LAW

A left shin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2007). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  The benefit of the doubt rule is inapplicable 
when the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Analysis

The veteran contends that he injured his left shin in 
service.  He states that he injured his left shin at Fort 
Sill, Oklahoma, when he was getting into a military vehicle.  
He hit his leg on the metal step that comes out of the 
vehicle.  The veteran asserts that he has had pain in the 
left shin since the injury and he has pain in the left shin 
on a daily basis. 

The veteran has a current disability as is evidenced by 
November 2006 records showing that the veteran underwent 
surgery for removal of a left tibia osteoid osteoma. 

Thus, in order to establish service connection for his left 
shin disability there must be competent evidence of record 
showing a link between the veteran's current disability and 
service.  In this regard, the Board finds that the evidence 
weighs against the veteran's claim. 

The service medical records are negative for any left shin 
injuries.  A May 2003 x-ray report of the left tibia-fibula 
revealed normal findings.  Although private treatment and 
hospital reports show treatment for a skin disorder to 
include in November 2006 show that he underwent surgery for 
removal of a left tibia osteoid osteoma, the reports do not 
reference service.  VA outpatient treatment reports are also 
negative in this regard.

More importantly, the veteran was afforded a VA examination 
in November 2007.  The veteran reported that while he was 
stationed in Oklahoma he injured his left shin; he states 
that the injury improved and he did not really notice any 
pain until after service in 2002.  The examiner noted that 
the veteran's service medical records were silent for any 
injuries to the left tibia or shin areas.  The examiner noted 
that the veteran received an examination in April 2002, made 
no mention of left shin pain and received a normal 
examination regarding his left leg.  Furthermore, the 
examiner pointed out that the veteran's application for VA 
benefits did not mention a left shin injury.  The examiner 
stated that the etiology of an osteoid osteoma, such as that 
exhibited by the veteran, is unclear.  The examiner concluded 
that based on the evidence of record and the prevailing 
literature, it would not be possible to make a statement as 
to whether the veteran's left tibia osteoid osteoma first 
manifested during his period of service or is medically 
related to any disease or injury incurred in service.  The 
examiner stated that there is no way to definitely state 
whether the current disability is medically related to the 
undocumented injury in service without resorting to mere 
speculation. 

As noted, a thorough review of the evidence does not weigh in 
the veteran's favor.  While the veteran does have a current 
left shin disability, there is no evidence that the veteran 
was injured in service, nor that the veteran sought treatment 
for his injury while in service.  Furthermore, a medical 
professional was unable to link the veteran's current 
disorder with his service and would have to resort to mere 
speculation.  The medical opinion is of great probative 
value.  Prejean v. West, 13 Vet. App. 444 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).

In addition to the medical evidence, the Board has considered 
the veteran's assertions in adjudicating the claim on appeal.  
The Board does not doubt the sincerity of the veteran's 
beliefs that his current left shin disability is medically 
related to his military service.  However, the claim on 
appeal turns on medical matters, and, as a layperson without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative opinion on such 
a matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  For these reasons, the veteran's own 
assertions as to the etiology of his condition have no 
probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for a left shin disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

III.  Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in February 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The VCAA letter of February 2004 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  Finally, 
he was told to submit any medical records or evidence in his 
possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability.  The Board finds 
that because a preponderance of the evidence is against the 
claim, any questions as to the appropriate effective date to 
be assigned is rendered moot.  The veteran has not been 
prejudiced in this regard.
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  VA also provided the veteran with an examination in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a left shin disability 
is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


